 


109 HR 3296 IH: Prekindergarten-Oriented Professional Support Act of 2005
U.S. House of Representatives
2005-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3296 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2005 
Mr. Ford introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To authorize the Secretary of Education to make grants to States and local educational agencies for hiring and training prekindergarten teachers. 
 
 
1.Short titleThis Act may be cited as the Prekindergarten-Oriented Professional Support Act of 2005. 
2.Grants for hiring and training eligible prekindergarten teachers 
(a)GrantsThe Secretary of Education, in consultation with the Secretary of Health and Human Services, may make grants to States and local educational agencies to pay all or a portion of the salaries, benefits, and training costs of new eligible prekindergarten teachers for the purposes of— 
(1)increasing the number of such teachers; and 
(2)expanding children’s access to free or affordable, high-quality, early education. 
(b)Use of fundsThe Secretary shall require each applicant for a grant under this section to agree to use the grant to pay all or a portion of the salaries, benefits, and training costs of new eligible prekindergarten teachers to serve at eligible prekindergarten providers described in subsection (c). 
(c)Eligible prekindergarten providersAn eligible prekindergarten provider described in this paragraph is a State, local, or private non-profit or for-profit prekindergarten provider that— 
(1)is a high-quality, prekindergarten provider meeting the standards issued by the Secretary under subsection (d); 
(2)is serving a significant percentage of low-income children; and 
(3)if the provider is a private, tuition-based provider, agrees to adjust tuition standards or take other appropriate measures to ensure that not less than 50 percent of the children to be served through the provider by new eligible prekindergarten teachers under this section will be low-income children. 
(d)Standards for high-quality, prekindergarten providers 
(1)StandardsNot later than 180 days after the date of the enactment of this Act, the Secretary shall issue standards to determine whether a prekindergarten provider is a high-quality, prekindergarten provider. 
(2)CriteriaIn issuing standards under this subsection, the Secretary shall take into consideration the following criteria: 
(A)Administration. 
(B)Support services. 
(C)Health, safety, and nutrition. 
(D)Parental involvement. 
(E)Teacher training. 
(F)Teacher-to-student ratio. 
(G)Curriculum, including pre-literacy, pre-numeracy, emotion regulation, and behavioral skills training. 
(3)Relation to standards under Head Start ActAny standards issued by the Secretary under this subsection shall be consistent with or in addition to any standards applicable to prekindergarten providers under the Head Start Act (42 U.S.C. 9831 et seq.). 
(e)Additional requirementsThe Secretary shall require each applicant for a grant under this section to comply with the following: 
(1)Lead agencyThe chief executive officer of the State or local educational agency applying for the grant must designate an agency (which may be an appropriate collaborative agency) or establish a joint interagency office to serve as the lead agency for administering the grant. 
(2)CoordinationThe applicant must have a mechanism in place to coordinate the applicant’s activities under the grant with other programs in order to ensure the effective and efficient use of all available resources to meet early childhood and family needs. 
(3)Matching funds 
(A)In generalWith respect to the costs of the program to be carried out through a grant under this section, a condition for the receipt of the grant is that the applicant agree to make available (directly or through donations from public or private entities) non-Federal contributions toward such costs in an amount that is not less than 25 percent of such costs. 
(B)Determination of amount contributedNon-Federal contributions required in subparagraph (A) may be in cash or in kind, fairly evaluated, including plant, equipment, or services. Amounts provided by the Federal Government, or services assisted or subsidized to any significant extent by the Federal Government, may not be included in determining the amount of such non-Federal contributions. 
(C)WaiverThe Secretary may waive the requirements of this paragraph in whole or in part with respect to any grantee for any fiscal year if the Secretary determines that such a waiver would be equitable due to lack of available financial resources. 
(4)Supplement, not supplantFunds made available under this section shall be used to supplement, and not supplant, other Federal, State, and local funds expended to support early childhood programs.  
(f)Application 
(1)In generalTo seek a grant under this section, a State or local educational agency shall submit an application to the Secretary at such time, in such form and manner, and containing such information as the Secretary may reasonably require.  
(2)ContentsAt a minimum, an application under this subsection shall include a description of— 
(A)the applicant’s need for expanded access to high-quality, early childhood education; and 
(B)the applicant’s ability to use resources efficiently and effectively to address such need.  
(g)PriorityIn making grants under this section, the Secretary shall give priority to States and local educational agencies that demonstrate the greatest need for increased access to high-quality, early childhood education. 
(h)Monitoring; reportsThe Secretary shall— 
(1)require each recipient of a grant under this section to monitor and report to the Secretary on the progress achieved through the grant; and 
(2)submit an annual report to the Congress on the progress of grantees under this section.  
3.Grants for increasing retention of prekindergarten teachers 
(a)GrantsThe Secretary of Education, in consultation with the Secretary of Health and Human Services, may make grants to States and local educational agencies to increase retention of prekindergarten teachers by establishing a career ladder described in subsection (b) for such teachers. 
(b)Career ladderA career ladder described in this subsection— 
(1)shall provide incentives for prekindergarten teachers to obtain additional training and education, such as by obtaining certification, an associate’s degree, a bachelor’s degree, or other recognition of higher education; and 
(2)shall not undermine the valuable contributions of prekindergarten teachers lacking formal education, but having a wealth of early childhood experience.  
4.DefinitionsIn this Act: 
(1)The term eligible prekindergarten teacher means an individual who has, or is currently enrolled in classes to obtain, a Bachelor of Arts degree in early childhood development. 
(2)The terms local educational agency and State have the meanings given to those terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).  
(3)The term low-income child means a child from a family with an income below 200 percent of the poverty line. 
(4)The term poverty line means the poverty line (as defined by the Office of Management and Budget and revised annually in accordance with section 673(2) of the Community Services Block Grant Act) applicable to a family of the size involved. 
(5)The term prekindergarten means a program serving children 3, 4, and 5 years of age that requires teachers to equip such children with the pre-literacy, pre-numeracy emotion regulation, and behavioral skills required for school success. 
(6)The term Secretary means the Secretary of Education. 
5.Authorization of appropriationsTo carry out this Act, there is authorized to be appropriated $50,000,000 for each of fiscal years 2006 through 2010. 
 
